DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending for examination.

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 

Applicant argues that:
First, it is not clear how the Office can take the position that Gao teaches "in response to the coding block being determined to comprise samples outside a picture boundary, performing ... " (Office Action at 2) when it later states that Gao fails to disclose determining whether a coding block comprises samples outside a picture boundary" (Office Action at 3). That is, if Gao does not perform the determining step, Gao cannot also perform a subsequent step "in response to" the determination. 
Examiner respectfully disagrees. The step of determining out or in of boundary and subsequent steps in response is shown clearly in Gao figure 13. Therefore, examiner interprets the block diagram of fig. 13 to the “in response to” clause.

Applicant argues that:
Second, Gao fails to disclose or suggest "performing quad tree splitting of the coding block regardless of a value of a first parameter" let alone conducting the claimed "performing" in response to the determination. The Office relied on Gao's rate-distortion (RD) optimization to teach the first parameter of claim 1. But Gao's RD optimization is 
Examiner respectfully disagrees. In many parts of Gao, partitioning and quad partitioning are performed by force regardless the values of parameter. See [0051]  and FIG. 6 of Gao is a schematic drawing illustrating forced quad-tree splitting of a boundary portion. It is interpreted that a forced action is done regardless of the parameters hence, it is forced.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20210084299 A1) in view of Zhao (US 20170280162 A1).

Regarding claim 1, Gao teaches a video processing method, comprising: 
in response to the coding block being determined to comprise samples outside a picture boundary, performing quad tree splitting of the coding block regardless of a value of a first parameter, wherein the first parameter indicates whether the quad tree is allowed to be used to split the coding block (This means that CTU/CU located on the frame boundary, and in particular, a CTU/CU through which the boundary runs so that parts of the CTU/CU are outside the picture/frame (in this disclosure, such CTUs / CUs are also referred to respectively as "boundary CTUs" and "boundary CUs"), is first forced partitioned by quadtree (QT) structure without rate-distortion (RD) optimization until the whole current CU lying inside the slice/picture boundary [0100].).
Gao does not teach the following limitations, however, in an analogous art, Zhao teaches determining whether a coding block comprises samples outside a picture boundary (a split flag can be inferred at the boundary. For example, when the block is large enough that the block crosses the picture boundary, the split flag may not be signaled and the (large) block is inferred to be split. [0143]);
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhao and apply them to Gao. One would be motivated as such as to efficiently partition the coding unit.

Regarding claim 6, Gao in view of Zhao teaches the method of claim 1. Gao teaches determining the value of the first parameter based on one or more of: 
a size of the coding block, 
a multi-type tree depth, 
a second parameter indicating whether a single tree or a dual tree is used to split the coding block, and, 
a third paramter indicating whether one or more of an intra mode, an inter mode, and an IBC mode are allowed to code the coding block (It may be advantageous to provide a CTU size which may be set at the encoder and provided as a signaling parameter within the bitstream. For instance, different CTU sizes may be beneficial for the respective different picture sizes and/or content types. The CTU size may be signaled on any signaling level, for instance, it may be common for the entire video sequence or for its parts (i.e. a plurality of pictures) or individual per picture. [0064]).

Regarding claim 7, Gao in view of Zhao teaches the method of claim 1. Gao teaches wherein in response to the coding block being determined to comprise samples outside a picture boundary, performing quad tree splitting of the coding block regardless of a value of a first parameter comprises: 
performing quad tree splitting of the coding block, regardless of a bitstream conformance associated with the coding block (For this forced splitting, no splitting flags are transmitted, but the resulting blocks can be further split using the quad-tree syntax described above. The CUs that lie outside the picture area are not coded. [0082]).

Regarding claim 8, Gao in view of Zhao teaches the method of claim 7. Gao teaches wherein the bitstream conformance sets a minimum block size to which the quad tree splitting is allowed to be applied (the hierarchical depth is eventually limited by a predetermined a minimum allowed CU size (corresponding for example to the SPS parameter minCUSize). [0102]).

Regarding claim 9, Gao in view of Zhao teaches the method of claim 8. Gao teaches wherein the minimum block size is set to be smaller than or equal to 64 ([0076] MinQTSize: the minimum allowed quaternary tree leaf node size; [0067] The minimum size of CUs is signaled in the sequence parameter set, it can range from 8.times.8 luma samples to the size of the CTU, inclusive. When the minimum CU size is reached in the hierarchical subdivision process, no splitting flags are transmitted for the corresponding blocks; instead it is inferred that these blocks are not further split.).

Gao in view of Zhao teaches the method of claim 7. Gao teaches wherein the bitstream conformance sets a maximum binary tree depth or a maximum ternary tree depth ([0078] MaxBTTDepth: the maximum allowed binary and ternary tree depth).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Zhao further in view of Panusopone (US 20170347128 A1)

Regarding claim 2, Gao in view of Zhao teaches the method of claim 1. Gao teaches determining a value of a first flag of the coding block, the first flag indicating whether the coding block is split into a plurality of subblocks ([0067] In particular, at the CTU level, a flag named split_cu_flag is included into the bitstream, which indicates whether the complete CTU forms a CU or whether it is split into four equally-sized blocks corresponding to square sample blocks. [0067]-[0072]); and 
determining values of a second, a third, a fourth, and a fifth parameters of the coding block (FIG. 4 illustrated the partition mode of currently used in VTM (VVC Test Model) Part (a) of FIG. 4 shows a CTU or CU where no further split is applied (no split). Part (b) shows the quaternary tree (commonly also referred to as "quad tree") split mode in which a CTU or CU is split both in the vertical and the horizontal direction. Parts (c) and (d) show binary tree split modes in vertical and, respectively, horizontal direction. Further, parts (e) and (f) show ternary tree splitting in vertical and horizontal direction. It can be seen that in ternary tree splitting, there are two blocks of size 1/4 and one block of size 1/2. [0073]), 
Gao does not teach the following limitations, however, in an analogous art, Panusopone teaches the second, third, fourth, and fifth parameters respectively indicating whether binary horizontal tree, binary vertical tree, ternary horizontal tree, and ternary vertical tree are allowed to be used to split the coding block (Fig. 6C: [0091] For either of the identified vertical or horizontal partitioning directions, an additional syntax may be used to identify which partitioning method is applied, e.g., asymmetric partitioning, binary, or ternary, using a syntax such as flag.partitioning symmetry or another flag.partitioning method type of syntax. Also for the partitioning method and for either vertical or horizontal partitioning, another syntax to be encoded and signals may be a flag, e.g., flag.symmetry, indicating whether the non-QP technique will use symmetric or asymmetric partitioning (e.g., binary partitioning, ternary partitioning, the asymmetric partitioning shown in FIG. 5C).).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Panusopone and apply them to Gao in view of Zhao. One would be motivated as such as to efficiently partition the coding unit.

Regarding claim 3, Gao in view of Zhao in view of Panusopone  teaches the method of claim 2. Panusopone teaches in response to the value of the first flag being equal to 1, and the values of the first, the second, the third, the fourth, and the fifth parameters being equal to 0, setting a value of a second flag of the coding block to 1, the second flag indicating whether the coding block is split using the quad tree ([0088] If "No QP split" is signaled by the flag.quadtreepartitioning syntax element, quadtree partitioning is not used. The flag.partitioning method flag may be a second flag that, once determined by a first flag that QP is not used, the second flag indicating which non-QP method will be used or not. Alternately, the flag.partitioning method flag may be used to indicate both whether the quadtree partitioning is used or not (e.g., value 0 for quadtree and any other value for "non-QP") and also signal the type of non-quadtree partitioning method used (e.g., value 1-4, 1=binary, 2=AP, 3= ternary, etc) is used. Fig. 6C). The same motivation used to combine Gao in view of Zhao in view of Panusopone in claim 2 is applicable.

Gao in view of Zhao in view of Panusopone  teaches the method of claim 2. Panusopone teaches in response to the value of the first parameter being equal to 1, setting a value of a second flag of the coding block to 1, the second flag indicating whether the coding block is split using the quad tree (Fig. 6C: 610 a first syntax to be encoded for a root node is a flag, e.g., flag.quadtreepartitioning, which indicates whether quadtree partitioning ("QP") is used or not ("No QP split" [0088]). [0089] As shown in FIG. 6C, the "Non QP" signaled in the syntax element may indicate that a non-QP partitioning technique is applied, and the "No split" example indicates that the node is not split by any partitioning method. The "No split" syntax can apply at any depth of the tree structure at a point that a child node is not further split.). The same motivation used to combine Gao in view of Zhao in view of Panusopone in claim 2 is applicable.

Regarding claim 5, Gao in view of Zhao in view of Panusopone  teaches the method of claim 2. Zaho teaches setting the value of the first flag to be 1, when the coding block is determined to comprise samples outside of a picture boundary (a split flag can be inferred at the boundary. For example, when the block is large enough that the block crosses the picture boundary, the split flag may not be signaled and the (large) block is inferred to be split. [0141]). The same motivation used to combine Gao in view of Zhao in view of Panusopone in claim 2 is applicable.

Regarding claims 11-15, the video processing apparatus of claims 11-15 are rejected under the same arts and evidence used to reject the method of claims 1-10. Gao further teaches at least one memory for storing instructions; and at least one processor configured to execute the instructions to cause the apparatus to perform the step disclosed in claim 1-10 ([0196] The video coding device 1000 comprises ingress ports 1010 and receiver units (Rx) 1020 for receiving data; a processor; [0043] As a further aspect, the present disclosure provides a computer readable medium storing instructions which, when executed by a processing circuitry, cause the processing circuitry to execute the method).

Regarding claims 16-20, the non-transitory computer readable storage medium of claims 16-20 are rejected under the same arts and evidence used to reject the method of claims 1-10. Gao further teaches a non-transitory computer readable storage medium storing a set of instructions that are executable by one or more processing devices to cause a video processing apparatus to perform the step disclosed in claim 1-10  ([0196] The video coding device 1000 comprises ingress ports 1010 and receiver units (Rx) 1020 for receiving data; a processor; [0043] As a further aspect, the present disclosure provides a computer readable medium storing instructions which, when executed by a processing circuitry, cause the processing circuitry to execute the method).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486